    Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 1 of 24 PageID #:181




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 STEPHANIE LUKIS, individually and on behalf of all             )
 others similarly situated,                                     )   19 C 4871
                                                                )
                                             Plaintiff,         )   Judge Gary Feinerman
                                                                )
                             vs.                                )
                                                                )
 WHITEPAGES INCORPORATED,                                       )
                                                                )
                                 Defendant.                     )
 ______________________________________________                 )   ________________________
                                                                )
 ROBERT FISCHER and STEPHANIE LUKIS,                            )
 individually and on behalf of all others similarly situated,   )   19 C 4892
                                                                )
                                            Plaintiffs,         )   Judge Gary Feinerman
                                                                )
                             vs.                                )
                                                                )
 INSTANT CHECKMATE LLC,                                         )
                                                                )
                                          Defendant.            )

                              MEMORANDUM OPINION AND ORDER

       Stephanie Lukis brought a putative class action against Whitepages Inc., and Lukis and

Robert Fischer brought a putative class action against Instant Checkmate LLC, in the Circuit

Court of Cook County, Illinois, both alleging violations of the Illinois Right of Publicity Act

(“IRPA”), 765 ILCS 1075/1 et seq. Doc. 1-1 (19 C 4871); Doc. 1-1 (19 C 4892). Defendants

timely removed the suits under the Class Action Fairness Act, 28 U.S.C. § 1332(d). Doc. 1 (19

C 4871); Doc. 1 (19 C 4892). Whitepages moves under Civil Rules 12(b)(2) and 12(b)(6) to

dismiss the suit against it, Doc. 16 (19 C 4871), while Instant Checkmate moves under Rule

12(b)(6) to dismiss the suit against it, Doc. 14 (19 C 4892). The motions are denied.




                                                  1
    Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 2 of 24 PageID #:182




                                             Background

       In resolving Whitepages’s Rule 12(b)(2) motion, the court considers the complaint’s

well-pleaded allegations and the evidentiary materials submitted by both sides. No party

requests an evidentiary hearing, so the court accepts Lukis’s factual allegations and resolves all

factual disputes in her favor. See Felland v. Clifton, 682 F.3d 665, 672 (7th Cir. 2012)

(“[W]here, as here, the issue [of personal jurisdiction] is raised on a motion to dismiss, …

[w]e … accept as true all well-pleaded facts alleged in the complaint and resolve any factual

disputes … in favor of the plaintiff.”) (citation omitted).

       In resolving Whitepages’s and Instant Checkmate’s Rule 12(b)(6) motions, the court

assumes the truth of the complaints’ well-pleaded factual allegations, though not their legal

conclusions. See Zahn v. N. Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The

court must also consider “documents attached to the complaint[s], documents that are critical to

the complaint[s] and referred to in [them], and information that is subject to proper judicial

notice,” along with additional facts set forth in Plaintiffs’ briefs opposing dismissal, so long as

those additional facts “are consistent with the pleadings.” Phillips v. Prudential Ins. Co. of Am.,

714 F.3d 1017, 1019-20 (7th Cir. 2013). The facts are set forth as favorably to Plaintiffs as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

                                           No. 19 C 4871

       Lukis resides in Cook County, Illinois. Doc. 1-1 at ¶ 1 (all docket citations in this section

of the Background are to 19 C 4871). Whitepages, a Washington-headquartered corporation

organized under Washington law, owns and operates a website (www.whitepages.com) that sells




                                                  2
    Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 3 of 24 PageID #:183




“background reports” on people. Id. at ¶¶ 2, 6-7. Whitepages compiles and generates the

reports, and in so doing “ingest[s]” into its internal database over two billion records per month.

Id. at ¶ 17 (internal quotation marks omitted). Whitepages knowingly searches for and obtains

private and public records and identifying information regarding Illinois residents, and directly

sells its reports to Illinois consumers. Id. at ¶¶ 20-21.

       Anybody interested in obtaining background reports from Whitepages can enter a first

and last name in the search bar on its homepage. Id. at ¶ 8. Doing so yields a list of actual

persons identified by Whitepages as having that name. Id. at ¶ 9. For each person listed,

Whitepages provides a limited, free preview of a background report containing enough

information—the person’s middle initial, age range, phone number, current address, previous

residential addresses, and other information—to identify the person. Id. at ¶¶ 10-11. Here are

screen captures showing Whitepages’s free previews of background reports on Lukis:




                                                   3
Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 4 of 24 PageID #:184




                                     4
Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 5 of 24 PageID #:185




                                     5
    Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 6 of 24 PageID #:186




Id. at pp. 8-9.

           These previews reflect that Whitepages obtained information about Lukis from public

records, including court and law enforcement databases (“criminal history,” “[c]riminal records,”

“[b]ankruptcies and foreclosures”), local government property databases (“[p]roperty ownership

info”), and state and/or local regulatory agency databases (“[p]rofessional licenses and permits”),

ibid.—thus confirming Lukis’s allegation, noted above, that Whitepages knowingly searches for

and obtains public records concerning Illinois residents in generating its background reports, id.

at ¶ 20.

           Whitepages’s sole purpose in offering free previews is to advertise products available on

its website. Id. at ¶ 12. Those products include monthly subscriptions enabling the subscriber to

view background reports of persons in Whitepages’s database, with the cost of each subscription

depending on the number of reports a subscriber wishes to obtain per month. Id. at ¶¶ 12-16. In

the free previews reproduced above, clicking on “view results,” “get their background check,”

“continue to results,” “view all relatives,” or “criminal records” leads to a pay screen offering

monthly subscription packages. Id. at ¶ 14.

           In 2018, Lukis discovered that Whitepages uses her name, age range, city of domicile,

and relatives’ names in advertisements on its website that are the same or substantially similar to

those free previews. Id. at ¶ 22. The previews provide accurate information that would enable a

viewer to identify her as the Stephanie Lukis described therein. Id. at ¶¶ 23-24. Lukis did not

provide Whitepages with written consent to use any aspect of her identity in the previews or any

advertisement. Id. at ¶ 25. Lukis is not and has never been a Whitepages customer, nor has she

had any relationship with Whitepages. Id. at ¶ 26. Whitepages’s use of Lukis’s identity has

caused her emotional distress, id. at ¶ 27; she has not been compensated by Whitepages in any




                                                   6
    Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 7 of 24 PageID #:187




way, id. at ¶ 28; and she does not want Whitepages to use her identity for any commercial

advertising purpose, id. at ¶ 29.

                                           No. 19 C 4892

       Like Lukis, Fischer resides in Cook County. Doc. 1-1 at ¶¶ 1-2 (all docket citations in

this section of the Background are to 19 C 4892). Instant Checkmate owns and operates a

website (www.instantcheckmate.com) that sells “background reports” on people. Id. at ¶¶ 3, 6-7.

Instant Checkmate compiles and generates the reports, and in so doing “continually searches for

new data and adds it to [its] reports the minute it becomes available.” Id. at ¶ 17 (internal

quotation marks omitted) (alteration in the original). Instant Checkmate knowingly searches for

and obtains private and public records and identifying information regarding Illinois residents,

and directly sells its reports to Illinois consumers. Id. at ¶¶ 20-21.

       Anybody interested in obtaining background reports from Instant Checkmate can enter a

first and last name in the search bar on its homepage. Id. at ¶ 8. Doing so yields a list of actual

persons identified by Instant Checkmate as having that name. Id. at ¶ 9. For each person listed,

Instant Checkmate provides a limited, free preview of a background report containing enough

information—the person’s middle initial, age, current city and state of residence, previous cities

the individual lived in, and other information—to identify the person. Id. at ¶¶ 10-11. Here are

screen captures showing free previews of background reports on Lukis and Fischer:




                                                   7
Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 8 of 24 PageID #:188




                                     8
    Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 9 of 24 PageID #:189




Id. at p. 8.

        Instant Checkmate’s sole purpose in offering free previews is to advertise products

available on its website. Id. at ¶ 12. Those products include a monthly subscription enabling the

subscriber to view background reports of persons in Instant Checkmate’s database. Id. at ¶¶ 12-

16. In the free previews reproduced above, clicking on “view report” or “open report” leads to a

pay screen offering the monthly subscription package. Id. at ¶ 14.

        Fischer and Lukis discovered that Instant Checkmate uses their names, ages, current

cities of domicile, and relatives’ names in advertisements on its website that are the same or

substantially similar to those free previews. Id. at ¶¶ 22, 30. The previews provide accurate

information that would enable a viewer to identify Lukis as the Stephanie Lukis and Fischer as

the Robert Fischer described therein. Id. at ¶¶ 23-24, 31-32. Lukis and Fischer did not provide

Instant Checkmate with written consent to use any aspect of their identities in the previews or

any advertisement. Id. at ¶¶ 25, 33. Lukis and Fischer are not and have never been Instant

Checkmate customers, nor have they had any relationship with Instant Checkmate. Id. at ¶¶ 26,

34. Instant Checkmate’s use of their identities has caused them emotional distress, id. at ¶¶ 27,

35; they have not been compensated by Instant Checkmate in any way, id. at ¶¶ 28, 36; and they

do not want Instant Checkmate to use their identities for any commercial advertising purpose, id.

at ¶¶ 29, 37.

                                            Discussion

        The complaints allege that Whitepages and Instant Checkmate violated the IRPA by

using Plaintiffs’ names and other identifying information in free previews to advertise their

monthly subscription services. Doc. 1-1 at ¶¶ 38-44 (19 C 4871); Doc. 1-1 at ¶¶ 46-52 (19 C




                                                 9
     Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 10 of 24 PageID #:190




4892). From this point forward, all record citations are to 19 C 4871 (Lukis’s case against

Whitepages) unless indicated otherwise.

I.      Whether Whitepages Is Subject to Personal Jurisdiction

        Whitepages argues that it is not subject to personal jurisdiction. Doc. 17 at 10-13. “The

plaintiff bears the burden of establishing personal jurisdiction.” Advanced Tactical Ordnance

Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 799 (7th Cir. 2014). “Where, as here, the

district court rules on a defendant’s motion to dismiss based on the submission of written

materials without holding an evidentiary hearing, the plaintiff need only make out a prima

facie case of personal jurisdiction.” N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir.

2014) (internal quotation marks omitted).

        “District courts exercising diversity jurisdiction apply the personal jurisdiction rules of

the state in which they are located.” Philos Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 912

(7th Cir. 2015). “The Illinois long-arm statute permits the court to exercise jurisdiction to the

full extent permitted by the Due Process Clause of the Fourteenth Amendment.” Brook v.

McCormley, 873 F.3d 549, 552 (7th Cir. 2017) (citing 735 ILCS 5/2-209(c)). Accordingly, the

court must determine “whether the exercise of personal jurisdiction [over Whitepages] would

violate federal due process.” Mobile Anesthesiologists Chi., LLC v. Anethesia Assocs. of

Houston Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010).

        “Under the Fourteenth Amendment’s Due Process Clause, a court may exercise personal

jurisdiction over an out-of-state defendant when that defendant has ‘minimum contacts with the

[forum state] such that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice.’” Philos, 802 F.3d at 912-13 (quoting Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)) (alteration in original) (internal quotation marks omitted). “The

defendant’s conduct and connection with the forum state must be substantial enough to make it


                                                 10
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 11 of 24 PageID #:191




reasonable for the defendant to anticipate that he could be haled into court there. This

purposeful-availment requirement ensures that a defendant’s amenability to jurisdiction is not

based on ‘random, fortuitous, or attenuated contacts,’ but on contacts that demonstrate a real

relationship with the state with respect to the transaction at issue.” N. Grain, 743 F.3d at 492-93

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (internal quotation marks

omitted)) (internal citation omitted). “While there are two branches of personal jurisdiction

theory—general and specific,” Philos, 802 F.3d at 913, Lukis focuses solely on specific

jurisdiction.

        “Specific personal jurisdiction is appropriate where (1) the defendant has purposefully

directed his activities at the forum state or purposefully availed himself of the privilege of

conducting business in that state, and (2) the alleged injury arises out of the defendant’s forum-

related activities. The exercise of specific jurisdiction must also comport with traditional notions

of fair play and substantial justice.” N. Grain, 743 F.3d at 492 (internal quotation marks and

citations omitted); see also Philos, 802 F.3d at 913 (“For a court to exercise specific jurisdiction,

the lawsuit must ‘result[] from alleged injuries that arise out of or relation to’ the defendant’s

contacts with the forum.”) (quoting Burger King, 471 U.S. at 472-73) (alteration in original)

(internal quotation marks omitted). “Only intentional contacts by the defendant with the forum

jurisdiction can support specific jurisdiction.” Noboa v. Barceló Corporación Empresarial, SA,

812 F.3d 571, 572 (7th Cir. 2016); see also Walden v. Fiore, 571 U.S. 277, 286 (2014) (“A

forum State’s exercise of jurisdiction over an out-of-state intentional tortfeasor must be based on

intentional conduct by the defendant that creates the necessary contacts with the forum.”).

Accordingly, “[i]t is the defendant—not the plaintiff or third parties—that must create the

contacts in the forum state, and those contacts must be ‘with the forum State itself, not … with




                                                  11
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 12 of 24 PageID #:192




persons who reside there.’” Philos, 802 F.3d at 913 (quoting Walden, 571 U.S. at 285); see also

Advanced Tactical, 751 F.3d at 801 (“The relevant contacts are those that center on the relations

among the defendant, the forum, and the litigation.”) (citing Keeton v. Hustler Mag., Inc., 465

U.S. 770, 775 (1984)). Put another way, “[t]he ‘mere fact that [the defendant’s] conduct affected

plaintiffs with connections to the forum State does not suffice to authorize jurisdiction,’”

Advanced Tactical, 751 F.3d at 801 (quoting Walden, 571 U.S. at 291) (alteration in original),

and “‘the plaintiff cannot be the only link between the defendant and the forum,’” id. at 802

(quoting Walden, 571 U.S. at 285); see also Noboa, 812 F.3d at 572 (“[Walden] shows that the

pertinent question is whether the defendant has links to the jurisdiction in which the suit was

filed, not whether the plaintiff has such links.”).

        Applying these principles to the present record yields the conclusion that Whitepages is

subject to personal jurisdiction: Whitepages purposefully directed its activities towards Illinois;

Lukis’s alleged injuries arise from its forum-related activities; and exercising personal

jurisdiction over it would not offend traditional notions of fair play and substantial justice.

        Purposeful Direction. The complaint alleges that Whitepages knowingly searches for

and obtains private and public records regarding Illinois residents, Doc. 1-1 at ¶ 20 & pp. 8-9,

identifies Illinois residents in its search results and profiles them in free previews, id. at ¶¶ 9-10,

and sells monthly subscriptions for background reports that it prepares from those records, id. at

¶¶ 20-21. The complaint further alleges that Whitepages compiles family, age, and address

information about Illinois residents, without their consent, in free previews used to advertise its

subscription services. Id. at ¶¶ 12-16. These actions qualify as the kind of “intentional contacts

… with [Illinois]” required for the exercise of specific jurisdiction. Noboa, 812 F.3d at 572; see

Tamburo v. Dworkin, 601 F.3d 693, 706 (7th Cir. 2010) (finding personal jurisdiction where the




                                                  12
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 13 of 24 PageID #:193




defendants were “alleged to have published [tortious] statements about [the plaintiff], either on

their public websites or in blast emails to other proprietors of online … databases,” with some

identifying the plaintiff’s “Illinois address” and urging “readers … to contact and harass him,”

and where the defendants “engaged in this conduct with the knowledge that [the plaintiff] lived

in Illinois,” so that “although they acted from points outside the forum state, [they] specifically

aimed their tortious conduct at [the plaintiff] … in Illinois with the knowledge that he lived,

worked, and would suffer the brunt of the injury there”) (internal quotation marks omitted);

Logan Prods., Inc. v. Optibase, Inc., 103 F.3d 49, 53 (7th Cir. 1996) (finding personal

jurisdiction where the defendant “advertised in trade magazines circulated in [the forum state],

sent out 144 newsletters to [forum state] residents, sold its products to at least a dozen [forum

state residents], signed up a [forum state] distributor[,] and once conducted dealer training in [the

forum state]”); U.S. Bank N.A. v. Bank of Am. N.A., 916 F.3d 143, 152 (2d Cir. 2019) (finding

personal jurisdiction where “the obligations expressly undertaken by [the] [d]efendant … were

purposefully directed toward residents of [the forum state], and the suit arose from and related

directly to those [forum state] contacts”); Greene v. Mizuho Bank, Ltd., 169 F. Supp. 3d 855, 864

(N.D. Ill. 2016) (finding personal jurisdiction where the defendant “[was] alleged to have had

tort-related contacts with” the forum state).

         Pressing the opposite result, Whitepages observes that it “is not alleged to—and in fact

does not—sell access to publicly available information about only Illinois residents or to only

Illinois residents.” Doc. 17 at 12 (emphasis added). According to Whitepages, finding

purposeful direction here would “subject every Web site operator to suit in any state from which

its Web site is accessible,” contrary to the Seventh Circuit’s decision in Advanced Tactical. Id.

at 10.




                                                 13
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 14 of 24 PageID #:194




       In Advanced Tactical, the defendant firm—which was alleged to have placed infringing

content on its interactive website—had no ties to Indiana beyond “fulfill[ing] a few orders” in

Indiana, “sen[ding] at least two misleading email blasts to a list that included Indiana residents,”

and making its website “available to residents of Indiana.” 751 F.3d at 801. In concluding that

those ties did not qualify as purposeful direction of conduct towards Indiana, the Seventh Circuit

reasoned that there was no evidence that any Indiana customer purchased the defendant’s

product after viewing the infringing content on its website, and that merely maintaining an

interactive website available to residents of a particular State does not subject the defendant to

personal jurisdiction in that State. Ibid. (“The only sales that would be relevant are those that

were related to [the defendant’s] allegedly unlawful activity. [The plaintiff]—which has the

burden of proof here—has not provided evidence of any such sales.”). Holding otherwise, the

Seventh Circuit explained, “would mean that a plaintiff could bring suit in literally any state

where the defendant shipped at least one item,” resulting in a “de facto universal jurisdiction”

incompatible with settled precedent. Id. at 801-02. There is no such danger with finding

purposeful direction here, as Whitepages is alleged to have engaged in repeated, intentional

conduct directed at Illinois and its residents—using their personal information, derived from

databases operated by state and local governments in Illinois—to advertise its subscription

services. Doc. 1-1 at ¶ 20 & pp. 8-9. Whitepages’s Illinois-directed conduct, far from being

“random, fortuitous, or attenuated,” “demonstrate[s] a real relationship with” Illinois. N. Grain,

743 F.3d at 493 (internal quotation marks omitted).

       Injuries Arising from Forum-Related Activity. The complaint alleges that Lukis suffered

emotional and financial harm due to Whitepages’s deploying her personal information in free

previews used to advertise its subscription services. Doc. 1-1 at ¶¶ 27-28. As shown above,




                                                 14
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 15 of 24 PageID #:195




Whitepages’s conduct was directed towards Illinois. It follows that Lukis’s alleged injuries arise

from Whitepages’s forum-related conduct. See Tamburo, 601 F.3d at 709 (finding personal

jurisdiction where the defendants “expressly aimed their allegedly tortious conduct at [the

plaintiff] and his Illinois-based business for the purpose of causing him injury there” and where

“these ‘contacts’ with the forum state [were] the cause in fact and the legal cause of [the

plaintiff’s] injury”).

           Fair Play and Substantial Justice. As noted, exercising personal jurisdiction over a

defendant must “comport with traditional notions of fair play and substantial justice.” N. Grain,

743 F.3d at 492. The factors relevant to this requirement include “the burden on the defendant,

the forum State’s interest in adjudicating the dispute, the plaintiff’s interest in obtaining

convenient and effective relief, the interstate judicial system’s interest in obtaining the most

efficient resolution of controversies, and the shared interest of the several States in furthering

fundamental substantive social policies.” Felland, 682 F.3d at 677 (quoting Burger King, 471

U.S. at 477). Here, exercising jurisdiction over Whitepages satisfies this requirement. Lukis

alleges tortious activity directed toward Illinois, Doc. 1-1 at ¶¶ 8-10, 20 & pp. 8-9, and Illinois

has a “strong interest in providing a forum for its residents … to seek redress for tort injuries

suffered within the state and inflicted by out-of-state actors.” Tamburo, 601 F.3d 709. Further

underscoring Illinois’s interest in this case, Lukis alleges tortious activity resulting from

Whitepages’s use of the State’s own public records and those of its local governments. Doc. 1-1

at ¶ 20.

           Whitepages’s contrary arguments, to which it devotes only a paragraph, do not persuade.

Whitepages contends that it would face a “significant burden” if subjected to personal

jurisdiction because it is “an out-of-state company with no contacts in the state of Illinois.” Doc.




                                                   15
      Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 16 of 24 PageID #:196




17 at 13. This argument fails because, as shown above, Whitepages has had significant

purposeful contacts with Illinois, Doc. 1-1 at ¶¶ 8-10, 20 & pp. 8-9, that gave rise to Lukis’s

alleged injury, id. at ¶¶ 27-28. Whitepages also argues that “the interests of judicial economy

and the shared interests of the states would be best served by handling litigation against

Whitepages in its home state [Washington], where there would be more ready access to evidence

and greater oversight by state officials.” Doc. 17 at 13. But Whitepages fails to specify how

using Washington as a forum would provide “more ready access to evidence” or “greater

oversight,” and any such marginal gain in judicial economy would be outweighed by Illinois’s

“strong interest in providing a forum for its residents … to seek redress for tort injuries suffered

within the state and inflicted by out-of-state actors.” Tamburo, 601 F.3d 709; see also Illinois v.

Hemi Grp. LLC, 622 F.3d 754, 760 (7th Cir. 2010) (“[The “fair play and substantial justice”]

factors rarely will justify a determination against personal jurisdiction because there are other

mechanisms available … to accommodate the various interests at play.”) (internal quotation

marks omitted); Felland, 682 F.3d at 677 (“[W]here a defendant who purposefully has directed

his activities at forum residents seeks to defeat jurisdiction, he must present a compelling case

that the presence of some other considerations would render jurisdiction unreasonable.”)

(quoting Burger King, 471 U.S. at 477).

II.      Whether Plaintiffs State IRPA Claims

         Plaintiffs allege that Whitepages and Instant Checkmate violated Section 30(a) of

the IRPA, which provides: “A person may not use an individual’s identity for commercial

purposes … without having obtained previous written consent[.]” 765 ILCS 1075/30(a).

         A.     Commercial Purpose

         Whitepages contends that its free previews identifying Lukis did not serve a “commercial

purpose[]” within the meaning of Section 30(a). Doc. 17 at 13-14. The IRPA defines


                                                 16
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 17 of 24 PageID #:197




“commercial purpose” to mean “the public use or holding out of an individual’s identity (i) on or

in connection with the offering for sale or sale of a product, merchandise, goods, or services; (ii)

for purposes of advertising or promoting products, merchandise, goods, or services; or (iii) for

the purpose of fundraising.” 765 ILCS 1075/5. The complaint alleges that Whitepages used

Lukis’s identity—reflected by her name, age range, and city of domicile, along with the names of

some of her relatives—in free previews used to advertise, promote, and offer for sale its monthly

subscription services. Doc. 1-1 at ¶¶ 12-16, 22-24. That is a textbook example under the IRPA

of using a person’s identity for a commercial purpose. See Trannel v. Prairie Ridge Media, Inc.,

987 N.E.2d 923, 930-31 (Ill. App. 2013) (holding the defendant’s use of the plaintiff’s

photograph on a media kit used to sell newspaper subscriptions qualified as a commercial

purpose); Blair v. Nev. Landing P’ship, 859 N.E.2d 1188, 1194 (Ill. App. 2006) (considering an

IRPA claim based on the plaintiff’s “picture [being] used to promote a single product, the

Buckingham Steakhouse”); Gabiola v. Sarid, 2017 WL 4264000, at *6 (N.D. Ill. Sept. 26, 2017)

(holding that the plaintiffs stated an IRPA claim where they “allege[d] that defendants [were]

using their likenesses [on Mugshots.com], in the form of arrest photographs, without their

consent to solicit enrollment in the subscription removal service”).

       In pressing the opposite result, Whitepages cites Dobrowolski v. Intelius, Inc., No. 17 C

1406 (N.D. Ill. May 21, 2018), ECF No. 62, which dismissed IRPA claims brought against other

purveyors of background reports. Doc. 17 at 14. Much like Whitepages, the defendants in

Dobrowolski used the plaintiffs’ identities—their names, ages, employment histories, and

locations—in free previews to advertise the defendants’ background report products.

Dobrowolski, slip op. at 1-2. As the Dobrowolski court described it, however, the defendants

there used the free previews to advertise only background reports regarding the person identified




                                                 17
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 18 of 24 PageID #:198




in the preview. Id. at 5 (“The marketing page lists defendants’ reports that are available for

purchase, and for each listing there is a preview of the information in the underlying report.”).

Given this, the court held that “[t]he plaintiffs’ identities are not used to promote a separate

product—they are used because plaintiffs’ identities are part of the product offered for sale”—

and for that reason were not being used for a commercial purpose under Section 30(a). Ibid.

(citing Thompson v. Getty Images, Inc., 2013 WL 3321612, at *2 (N.D. Ill. July 1, 2013) (“The

Court is unpersuaded that showing a buyer a photograph of a person that she is considering

whether to buy qualifies as a ‘commercial purpose’ as the [IRPA] uses that term.”)). Here, by

contrast, Whitepages used Lukis’s identity to advertise not a background report regarding Lukis,

but a monthly subscription service giving the purchaser access to background reports on anybody

in Whitepages’s database. Doc. 1-1 at ¶¶ 12-16. Thus, Lukis’s identity was not part and parcel

of the entire product or service being advertised, meaning that Whitepages’s use of her identity

had a commercial purpose even on Dobrowolski’s understanding of Section 30(a).

       Relatedly, Whitepages contends that the IRPA does not apply here because its free

previews merely amalgamated otherwise public information about Lukis. Doc. 17 at 15-16.

This argument fails because Section 30(a) covers all aspects of a person’s identity, whether the

information is derived from public or private sources. See Gabiola, 2017 WL 4264000, at *2

(holding that the plaintiff properly alleged an IRPA claim where the defendant “use[d] software

to copy the information publicly available on the websites [of] departments of corrections”).

       B.      Identity

       As noted, Section 30(a) prohibits the “use [of] an individual’s identity for commercial

purposes … without having obtained previous written consent[.]” 765 ILCS 1075/30(a)

(emphasis added). Whitepages argues that “the name ‘Stephanie Lukis’” does not qualify as an




                                                 18
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 19 of 24 PageID #:199




“identity” under Section 30(a) because “multiple people with the same name are listed” when a

search is conducted for “Stephanie Lukis,” meaning that “viewing the search results makes it no

more or less likely that the ads identify Lukis, as opposed to another individual with the same

name.” Doc. 17 at 14-15 (internal quotation marks and alterations omitted). Instant Checkmate

makes the same argument, though only in a footnote. Doc. 15 at 12 n.3 (19 C 4892).

        The argument fails because Whitepages did far more than use the name “Stephanie

Lukis” in advertising its monthly subscription services, and Instant Checkmate did far more than

use the names “Stephanie Lukis” and “Robert Fischer” in advertising its service. Rather,

Whitepages associated “Stephanie Lukis” with a middle initial, an age range, two telephone

numbers, a Chicago address, a Virginia address, and as a relation of Paul M. Lukis, Doc. 1-1 at

pp. 8-9, and Instant Checkmate associated “Stephanie Lukis” and “Robert Fischer” with middle

initials, exact ages, past cities and states of residence, and possible relatives, Doc. 1-1 at p. 8 (19

C 4892). Given this, it is entirely plausible, as Plaintiffs allege, that Lukis could be uniquely

identified as the Stephanie Lukis, and Fischer could be uniquely identified as the Robert Fischer,

referenced in the previews. Doc. 1-1 at ¶¶ 23-24; Doc. 1-1 at ¶¶ 23-24 (19 C 4892). It follows

that the previews used Plaintiffs’ “identit[ies]” within the meaning of Section 30(a). See 765

ILCS 1075/5 (defining “identity” as “any attribute of an individual that serves to identify that

individual to an ordinary, reasonable viewer or listener”).

        C.      IRPA Exclusions

                1.      Section 35(b)(1)

        Section 35(b)(1) provides that the IRPA does not apply to “use of an individual’s identity

in an attempt to portray, describe, or impersonate that individual in a live performance, a single

and original work of fine art, play, book, article, musical work, film, radio, television, or other




                                                  19
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 20 of 24 PageID #:200




audio, visual, or audio-visual work, provided that the performance, work, play, book, article, or

film does not constitute in and of itself a commercial advertisement for a product, merchandise,

goods, or services.” 765 ILCS 1075/35(b)(1) (emphasis added). Instant Checkmate argues that

this exclusion applies “[b]ecause [its] ‘background reports’ are effectively an online book or

encyclopedia about people.” Doc. 15 at 9 (19 C 4892).

       Instant Checkmate’s argument misses the point, as it fails to acknowledge that Lukis’s

and Fischer’s IRPA claim is directed at the free previews, not the background reports. Doc. 1-1

at ¶¶ 12-16 (19 C 4892); see Doc. 15 at 10 (19 C 4892) (where Instant Checkmate elsewhere

acknowledges that “Plaintiffs do not allege that use of their identities in Instant Checkmate’s

‘background reports’ product violates IRPA” and that “Plaintiffs’ liability theory is instead that

Instant Checkmate’s alleged use of their identities in ‘limited, free preview of [its] “background

reports”’ … violates IRPA”). Even indulging the generous assumption that the free previews

qualify as a “performance, work, play, book, article, or film,” they are alleged to be “a

commercial advertisement for a product, … goods, or services,” 765 ILCS 1075/35(b)(1)—

specifically, for Instant Checkmate’s monthly subscription service, id. at ¶¶ 12-16—and thus fall

outside the scope of Section 35(b)(1) given the provision’s “provided that” clause. It follows, at

least at the pleadings stage, that the Section 35(b)(1) exclusion does not shield Instant

Checkmate from liability.

               2.      Section 35(b)(2)

       Section 35(b)(2) provides that the IRPA does not apply to “use of an individual’s identity

for non-commercial purposes, including any news, public affairs, or sports broadcast or account,

or any political campaign.” 765 ILCS 1075/35(b)(2). Defendants seek refuge in this exemption,

with Instant Checkmate arguing that its background reports involve “public affairs,” Doc. 15 at 9




                                                 20
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 21 of 24 PageID #:201




(19 C 4892), and Whitepages arguing that its background reports reflect “a matter of public

concern,” Doc. 17 at 18.

       As with Instant Checkmate’s appeal to Section 35(b)(1), Defendants’ invocation of

Section 35(b)(2) forgets that Plaintiffs’ claims are directed towards the free previews, not toward

the subscription services advertised by the previews. And as shown in Section II.A, supra, the

free previews serve a “commercial purpose” under Section 30(a), which necessarily means that

they do not serve a “non-commercial purpose[]” under Section 35(b)(2). See Maksym v. Bd. of

Elec. Comm’rs of City of Chi., 950 N.E.2d 1051, 1062 (Ill. 2011) (“[W]here the same, or

substantially the same, words or phrases appear in different parts of the same statute they will be

given a generally accepted and consistent meaning, where the legislative intent is not clearly

expressed to the contrary.”) (internal quotation marks omitted); see also U.S. Fire Ins. Co. v.

Barker Car Rental, 132 F.3d 1153, 1156 (7th Cir. 1997) (“[I]n ascertaining the meaning of [an

Illinois statute], we must apply the same rules of statutory construction that the Supreme Court of

Illinois would apply if it were faced with the same task.”). It follows, at least on the pleadings,

that Defendants are not protected by Section 35(b)(2).

               3.      Section 35(b)(4)

       Section 35(b)(4) provides that the IRPA does not apply to “promotional materials,

advertisements, or commercial announcements for a use described” in Sections 35(b)(1) and

(b)(2). 765 ILCS 1075/35(b)(4). Recognizing (at last) that Plaintiffs’ claims are directed

towards the free previews, Defendants argue that because the previews are used to advertise their

monthly subscriptions, and because the background reports available through the subscriptions

are covered by Sections 35(b)(1) or (b)(2), the previews are covered by Section 35(b)(4). Doc.

15 at 10-13 (19 C 4892); Doc. 17 at 18.




                                                 21
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 22 of 24 PageID #:202




       Defendants’ argument rests on the premise that their background reports qualify as “a

live performance, a single and original work of fine art, play, book, article, musical work, film,

radio, television, or other audio, visual, or audio-visual work,” 765 ILCS 1075/35(b)(1), or “[the]

use of an individual’s identity for non-commercial purposes, including any news, public affairs,

or sports broadcast or account, or any political campaign,” 765 ILCS 1075/35(b)(2). That

premise is far from self-evident, particularly on the present record, which does not include an

example or full description of a background report. Granted, a report might be protected from

IRPA liability if it were limited to information gleaned from judicial records, see Nieman v.

VersusLaw, 2012 WL 3201931, at *4 (C.D. Ill. Aug. 3, 2012), aff’d, 512 F. App’x 635 (7th Cir.

2013), but it appears that Defendants’ reports include far more information than that. Doc. 1-1 at

¶ 10 & pp. 8-9; Doc. 1-1 at ¶ 10 & p. 8 (19 C 4892). One might still ask whether Defendants’

reports more like (i) a newspaper or magazine article regarding a person, or (ii) a private

investigator’s report on that person. The record does not say, and if the answer is (ii),

Defendants do not address whether a private investigator’s report qualifies as a “book,” “article,”

“visual … work” under Section 35(b)(1) or as “news” or “public affairs” under Section 35(b)(2).

It therefore is impossible to agree, as a matter of law and at this juncture, with Defendants’

submissions that their free previews are protected from liability by Section 35(b)(4).

       D.      Communications Decency Act

       Whitepages contends that Lukis’s IRPA claim is barred by the Communications Decency

Act of 1996 (“CDA”), 47 U.S.C. § 230. Doc. 17 at 19-20. The CDA states in relevant part: “No

provider or user of an interactive computer service shall be treated as the publisher or speaker of

any information provided by another information content provider.” 47 U.S.C. § 230(c)(1). As

the Seventh Circuit has explained, the CDA applies to online forums serving as “a mere passive




                                                 22
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 23 of 24 PageID #:203




conduit for disseminating [actionable] statements.” Huon v. Denton, 841 F.3d 733, 742 (7th Cir.

2016).

         On the present record, Whitepages did not act as a mere passive transmitter or publisher

of information that was “provided by another information content provider.” Doc. 17 at 19.

Rather, it is alleged to have actively compiled and collated, from several sources, information

regarding Lukis. Doc. 1-1 at ¶ 17. The CDA therefore does not shield Whitepages from

liability. See Huon, 841 F.3d at 742 (holding that the CDA did not protect Gawker from liability

where it “edited, shaped, and choreographed” the content of the comments it published online)

(internal quotation marks omitted); cf. Chicago Lawyers’ Comm. for Civil Rights Under Law,

Inc. v. Craigslist, Inc., 519 F.3d 666, 671 (7th Cir. 2008) (holding that the CDA protected

Craigslist from liability because “[n]othing in the service [it] offer[ed] induce[d] anyone to post

any particular listing or express a preference for discrimination”).

         E.     First Amendment

         Finally, Whitepages argues that its free previews are entitled to First Amendment

protection because they simply “promote Whitepages’ directory, which is itself protected by the

First Amendment.” Doc. 17 at 16. As with Defendants’ invocation of Section 35(b)(4), see

Section II.C.3, supra, because no background report is in the record, it is impossible to agree, as

a matter of law and at this juncture, with Whitepages’s submission that its reports are protected

by the First Amendment and therefore with Whitepages’s argument that the previews do nothing

more than advertise First Amendment-protected materials.




                                                 23
   Case: 1:19-cv-04892 Document #: 36 Filed: 04/16/20 Page 24 of 24 PageID #:204




                                          Conclusion

       Whitepages’s and Instant Checkmate’s motions to dismiss are denied. Each shall answer

the complaint filed against it by May 14, 2020.



April 16, 2020                                         ____________________________________
                                                             United States District Judge




                                                  24
